Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 6-9, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 7, 9, 15-17 of U.S. Patent No. 11,251,087 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.


Claim limitation(s) of the instant Application
Claims of US Patent US 11,251,087 B2– hereinafter ‘087
1. A method of forming a semiconductor device, the method comprising: 
forming a fin structure; 
forming a source/drain structure in the fin structure; and 
forming a gate electrode over the fin structure, wherein the source/drain structure includes Si1-x-yM1xM2y, where M1 includes Sn, M2 is one or more of P and As, 0.01<x< 0.1, and 0.01<y< 0.
6. A method of forming a semiconductor device, comprising: forming a first source/drain structure over a first fin structure; and…
wherein the first source/drain structure includes an epitaxial layer including Si1−x−yM1xM2y, where M1 includes Sn, M2 is one or more of P and As, 0.01≤x≤0.1, and 0.01≤y≤0.1.

9. The method of claim 6, further comprising forming a gate structure over the first and second source/drain structures.
2. The method of claim 1, wherein M1 further includes Ge.

7. The method of claim 6, wherein M1 further includes Ge.
4. The method of claim 2, wherein the source/drain structure further includes carbon (C).
11. The method of claim 10, wherein the second epitaxial layer further includes boron.
6. A method of forming a semiconductor device, the method comprising: 
forming a source/drain structure in a fin structure, wherein the source/drain structure includes Sii-x-yM1xM2y, where M1 includes Sn, M2 is one or more ofP and As, 0.01<x< 0.1, and 0.01<y< 0; 
forming a sacrificial layer covering the source/drain structure; 
patterning the first sacrificial layer to form a contact opening; and 
forming a source/drain contact in the contact opening.

1. A method of forming a semiconductor device including a fin field effect transistor (FinFET), the method comprising: forming a first sacrificial layer over a source/drain structure of a FinFET structure; patterning the first sacrificial layer, thereby forming an opening; forming a dielectric layer in the opening; after the dielectric layer is formed, removing the patterned first sacrificial layer, thereby forming a contact opening over the source/drain structure; and forming a conductive layer in the contact opening, wherein: the source/drain structure includes an epitaxial layer including Si.sub.1−x−yM1.sub.xM2.sub.y, where M1 includes Sn, M2 is one or more of P and As, 0.01≤x≤0.1, and 0.01≤y≤0.1.
7. The method of claim 6, wherein M1 further includes Ge.
2. The method of claim 1, wherein M1 further includes Ge.
8. The method of claim 7, wherein the source/drain structure further includes carbon (C).
4. The method of claim 2, wherein the source/drain structure further includes carbon (C).
9. The method of claim 7, wherein a concentration of M1 is in a range from about 0.5 x 1021 cm-3 to about 4.0 x 1021 cm-3.
3. The method of claim 2, wherein a concentration of M1 is in a range from about 0.5×10.sup.21 cm.sup.−3 to about 4.0×10.sup.21 cm.sup.3.
13. A method of forming a semiconductor device, the method comprising: 
forming a first source/drain structure adjacent to a second source/drain structure, wherein the first source/drain structure includes an epitaxial layer including Sii-x-yM1xM2y, where M1 includes Sn, M2 is one or more of P and As, 0.01 <x<0.1, and 0.01 <y<0.1; 
forming a sacrificial layer covering the first and second source/drain structures; 
patterning the first sacrificial layer to form a first contact opening to expose the first source/drain structure and form a second contact opening to expose the second source/drain structure; and forming a conductive material layer in the first and second contact openings.
15. A method of forming a semiconductor device, the method comprising: forming a source/drain structure in a fin structure, wherein the first source/drain structure includes Si.sub.1−x−yM1.sub.xM2.sub.y, where M1 includes Sn, M2 is one or more of P and As, 0.01≤x≤0.1, and 0.01≤y≤0; forming a sacrificial layer covering the source/drain structure; forming a first dielectric layer over side surfaces of the sacrificial layer; forming a second dielectric layer over the first dielectric layer; after the first and second dielectric layers are formed, removing the sacrificial layer, thereby forming a contact opening over the source/drain structure; and forming a conductive layer in the contact opening.
14. The method of claim 13, wherein M1 further includes Ge.
16. The method of claim 15, wherein M1 further includes Ge.
15. The method of claim 14, wherein the source/drain structure further includes carbon (C).
17. The method of claim 16, wherein the first source/drain structure further includes carbon (C).




Claim 1 of the instant application is broader than claims 1 and 6 of the Patent ‘087 (as shown above). Therefore, claim 1 is found obvious and not patentably distinct from the claims 1 and 6 of the Patent ‘087. Independent claims 6 and 13 are found obvious and not patentably distinct from the claims 1 and 15 of the Patent ‘087, respectively.



Allowable Subject Matter
The cited prior art of record, Adam et al. (US PGPUB no. 20150041908 A1; hereinafter “Adam”) and Huang et al. (US 2013/0183814 A1; hereinafter “Huang”) have been found to be the closest prior art.

Regarding independent claims 1, 6 and 13:
Adam discloses a method of forming a semiconductor device including a field effect transistor (FET) 120a (figs. 1-11; ¶ 0001, 0007-0009, 0034), the method comprising:
forming a first sacrificial layer 118 (¶ 0029) over a source/drain structure (regions of the fins 116 onto which epitaxial layer 138 is formed along with the epitaxial layer 138 are the source/drain structures (¶ 0038); hereinafter “SDR”. Also see fig. 1 and ¶ 0027) of a FinFET structure;
patterning the first sacrificial layer, thereby forming an opening (fig. 5; ¶ 0035);
removing the patterned first sacrificial layer 138, thereby forming a contact opening over the source/drain structure; and
forming a conductive layer 138 (fig. 6; ¶ 0036) in the contact opening, wherein:
the source/drain region (SDR) includes an epitaxial layer (138) including Si1-x-yM1xM2y, where M1 includes Ge, M2 is one or more of P and As (the epitaxial layer 138 includes phosphorus doped SiGe; ¶ 0038).

Adam further discloses the doping level of phosphorous in the phosphorus doped SiGe epitaxial layer 138 can be about 1020 /cm3 to about 2x1021 /cm3 (¶ 0038). That is the doping level of phosphorous in SiGeP is 0.2 atomic % to 4 atomic % (dividing the doping concentration of phosphorous of 1020 /cm3 to 2x1021 /cm3 by the atomic density of silicon, 5x1022 /cm3). Therefore, Adam discloses the value of “y” in Si1-x-yM1xM2y (the epitaxial layer 138) is in a range of 0.002 to 0.04, which overlaps the range of y cited in the claim as 0.01 ≤ y ≤0.1.

Huang discloses a method of forming a semiconductor device including a field effect transistor (figs. 1-2), the FET comprising a source/drain region including an epitaxial layer made of SiGeSn alloy (¶ 0015-0019, 0024) wherein the desired concentration of tin (Sn) is about 1 to about 2 percent (¶ 0019) which reads on the claimed range 0.01 ≤ x ≤ 0.1.

However, one of ordinary skill in the art would not modify Adam’s phosphorous doped SiGe layer with Huang’s SiGeSn alloy and thus would not arrive at the claimed invention.

Thus, Neither Adam nor Huang discloses all the claim limitations of independent claims 1, 6 and 13 and the claims are found allowable.

Dependent claims are allowed for the same reason.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        



1. A method of forming a semiconductor device, the method comprising: 
forming a fin structure; 
forming a source/drain structure in the fin structure; and 
forming a gate electrode over the fin structure, wherein the source/drain structure includes Sii-x-yM1xM2y, where M1 includes Sn, M2 is one or more of P and As, 0.01<x< 0.1, and 0.01<y< 0.

2. The method of claim 1, wherein M1 further includes Ge.

3. The method of claim 2, wherein a concentration of M1 is in a range from about 0.5 x 1021 cm-3toabout4.0x 1021cm3.

4. The method of claim 2, wherein the source/drain structure further includes carbon (C).

5. The method of claim 1, the gate electrode has a thickness in the range of about 5 nm to about 100 nm.

6. A method of forming a semiconductor device, the method comprising: 
forming a source/drain structure in a fin structure, wherein the source/drain structure includes Sii-x-yM1xM2y, where M1 includes Sn, M2 is one or more ofP and As, 0.01<x< 0.1, and 0.01<y< 0; 
forming a sacrificial layer covering the source/drain structure; 
patterning the first sacrificial layer to form a contact opening; and 
forming a source/drain contact in the contact opening.

7. The method of claim 6, wherein M1 further includes Ge.

8. The method of claim 7, wherein the source/drain structure further includes carbon (C).

9. The method of claim 7, wherein a concentration of M1 is in a range from about 0.5 x 1021 cm-3 to about 4.0 x 1021 cm-3.

10. The method of claim 6, wherein the sacrificial layer includes a plurality of silicon based dielectric material.

11. The method of claim 6, wherein the source/drain contact is a single-layer structure.

12. The method of claim 6, wherein the source/drain contact is a multi-layer structure.

13. A method of forming a semiconductor device, the method comprising: 
forming a first source/drain structure adjacent to a second source/drain structure, wherein the first source/drain structure includes an epitaxial layer including Sii-x-yM1xM2y, where M1 includes Sn, M2 is one or more of P and As, 0.01 <x<0.1, and 0.01 <y<0.1; 
forming a sacrificial layer covering the first and second source/drain structures; 
patterning the first sacrificial layer to form a first contact opening to expose the first source/drain structure and form a second contact opening to expose the second source/drain structure; and forming a conductive material layer in the first and second contact openings.

14. The method of claim 13, wherein M1 further includes Ge.

15. The method of claim 14, wherein the source/drain structure further includes carbon (C).

16. The method of claim 14, wherein a concentration of M1 is in a range from about 0.5x 1021cm-3toabout4.0x 1021cm3.

17. The method of claim 13, wherein the second source/drain structure includes a second epitaxial layer including SiGe or Ge.

18. The method of claim 17, wherein the second epitaxial layer further includes boron.

19. The method of claim 13, further comprising: forming a dielectric layer separating the first source/drain structure and the second source/drain structure, wherein the dielectric layer is made of silicon-based insulating material containing Ge, and the Ge is at or near an interface between the dielectric layer and one of the first and second source/drain contacts.

20. The method of claim 13, wherein: the second source/drain structure includes a second epitaxial layer, the first epitaxial layer wraps around a first source/drain region of the first fin structure, and the second epitaxial layer wraps around a second source/drain region of the second fin structure.